NOT FOR PUBLICATION                    FILED
                                             UNITED STATES COURT OF APPEALS                           OCT 26 2015
                                                                                                   MOLLY C. DWYER, CLERK
                                                                                                    U.S. COURT OF APPEALS
                                                               FOR THE NINTH CIRCUIT


 JUN FU LI,                                                                       No. 12-73113

                  Petitioner,                                                     Agency No. A079-543-613

     v.
                                                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                                               On Petition for Review of an Order of the
                                                   Board of Immigration Appeals

                                                               Submitted October 22, 2015**
                                                                 San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

              Jun Fu Li petitions for review from an order of the Board of Immigration

Appeals (“BIA”) denying his motion to reopen removal proceedings. We deny the

petition in part and dismiss it in part.

              1.             The BIA did not abuse its discretion in denying Li’s concededly


                                                            
              *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
untimely motion to reopen. See 8 U.S.C. § 1229a(c)(7)(C)(i). The BIA properly

determined that Li’s failure to file a new asylum application was fatal to his

motion. 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings for the purpose

of submitting an application for relief must be accompanied by the appropriate

application for relief and all supporting documentation.”); see also Young Sun Shin

v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (affirming BIA’s denial of

motion to reopen because petitioner failed to present evidence of an approved visa

as required to establish “prima facie eligibility for the relief sought”).

      2.     We lack jurisdiction to consider Li’s challenge to the BIA’s decision

not to invoke its sua sponte authority to reopen removal proceedings. Sharma v.

Holder, 633 F.3d 865, 874 (9th Cir. 2011).

      PETITION DENIED IN PART, DISMISSED IN PART.




                                           2